Citation Nr: 0619011	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  99-24 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to July 
1995.  Service in Southwest Asia during the Persian Gulf War 
is indicated by the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).

Procedural history

In August 1995, the RO received the veteran's claim of 
entitlement to service connection for residuals of a head 
injury.  The May 1998 rating decision denied the claim, and 
the veteran duly perfected an appeal.  

In a January 2003 RO rating decision, service connection was 
granted for amnestic disorder (claimed as memory loss).  A 30 
percent disability rating was assigned.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in September 2004.  A transcript 
of the hearing has been associated with the veteran's VA 
claims folder.  During the hearing, the veteran and his 
representative expressed a desire to amend the claim to 
include service connection for post-traumatic stress disorder 
(PTSD).  See Hearing Transcript at 11, 13-14.  This request 
was formalized by a written statement (VA Form 21-4138) 
submitted on the day of hearing.  

The Board remanded the case in January 2005 for the purpose 
of ensuring compliance with the notice provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) in the context 
of the veteran's service-connection claim for PTSD.  The 
January 2005 Board remand also requested that additional VA 
examinations be conducted to ascertain the potential 
existence and etiology of PTSD.  The remand also asked the VA 
examiner(s) to determine if the veteran's cognitive 
impairment was the product of his in-service head injury or a 
result of PTSD (or some other psychiatric condition).  

After the additional development requested by the Board was 
completed, the VA Appeals Management Center (AMC) again 
denied service connection for residuals of a head injury by 
way of a December 2005 supplemental statement of the case 
(SSOC).  A December 2005 rating decision, however, 
recharacterized the veteran's service-connected amnestic 
disorder as PTSD, and increased the assigned disability 
rating from 30 to 50 percent.  The veteran has not expressed 
disagreement with the assigned rating.  The case is now once 
again before the Board.

Issues not on appeal

As noted in the Board's January 2005 remand, the veteran's 
original appeal also included increased rating claims for 
service-connected chondromalacia and degenerative joint 
disease of the knees, degenerative joint disease of the low 
back, and tinnitus.  The veteran has withdrawn these claims 
and they are therefore no longer in appellate status.  See 
Hearing Transcript at 2-3 (withdrawing the increased rating 
claims for tinnitus and the bilateral knee disability); VA 
Form 646 dated August 2001 (withdrawing the increased rating 
claim for the low back disability); see also 38 C.F.R. 
§ 20.204 (2005).

The Board's January 2005 decision denied service connection 
for a deviated nasal septum.  That issue as accordingly been 
resolved by the Board and will be discussed no further 
herein.  See 38 C.F.R. § 20.1100 (2005).


FINDING OF FACT

Competent medical evidence does not establish the current 
existence of head injury residuals.




CONCLUSION OF LAW

Service connection for residuals of a head injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for residuals of a 
head injury.  He essentially contends that he sustained a 
head injury after an in-service fall from a motor vehicle, 
and that such resulted in substantial cognitive decline, 
including memory loss.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that letters were 
sent to the veteran in February 2003 and February 2005 which 
were specifically intended to address the requirements of the 
VCAA.  The February 2003 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show an "injury in military 
service or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease;" a "current physical or mental disability;" and a 
"relationship between your disability and an injury, 
disease, or event in service" (emphasis in original).

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the February 
2005 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also notified the 
veteran that VA would assist him "by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The February 2005 letter notified the veteran that he "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the February 2003 letter instructed the veteran 
to provide "the name of the person, agency or company which 
has records that you think will support your claim;" "the 
address of this person, agency, or company;" and "the 
approximate time frame covered by the records."  The 
February 2003 also advised the veteran that if "you want us 
to help get private medical records for you, please complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs [and] . . . [w]e will request the records for you."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The February 2005 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us" (emphasis in original).  This request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's claim was initially adjudicated by 
the RO in May 1998, over two years before the enactment of 
the VCAA in November 2000.  Furnishing the veteran with VCAA 
notice prior to initial adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to provide VCAA notice prior to initial adjudication in such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

In the instant case, the veteran was provided with VCAA 
notice via the February 2003 and February 2005 VCAA letters.  
His claim was then readjudicated in the December 2005 SSOC, 
after he was provided with the opportunity to submit evidence 
and argument in support of his claim and to respond to the 
VCAA notice(s).  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date are not, and 
cannot be, assigned in the absence of service connection.  
The veteran's claim of entitlement to service connection was 
denied based on element (2), the existence of disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
treatment records from the veteran's private counselor, L.R., 
and the reports of multiple VA examinations.  The veteran and 
his representative have not identified any outstanding 
evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at a personal hearing before the undersigned 
Veterans Law Judge in September 2004.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

The veteran seeks service connection for residuals of an in-
service head injury.  He essentially contends that he 
sustained a head injury in November 1991 after falling from 
the back of a moving vehicle, and that such has led to the 
development of significant cognitive decline, including 
memory loss.

Throughout the course of the appeal, there have been several 
theories forwarded regarding the nature and etiology of the 
veteran's alleged cognitive decline.  The veteran primarily 
attributes such impairment to his in-service head injury.  
The veteran has also been diagnosed with an amnestic 
disorder, for which service connected was granted in January 
2003.  Still other evidence points to psychiatric illness, 
namely PTSD, as the underlying cause of the veteran's 
cognitive deficit.  

Both the RO and the Board have obtained several medical 
opinions from a variety of physicians, psychiatrists, and 
psychologists regarding the etiology of the veteran's memory 
problems and other cognitive difficulty.  The medical opinion 
evidence obtained leads to only one conclusion, namely that 
the veteran's perceived cognitive decline is the result of a 
psychiatric disability (i.e. PTSD) and is unrelated to his 
in-service head injury.  The competent medical evidence of 
record indicates that no sequelae of the November 1991 head 
injury appear to be present.

As was noted in the Introduction, based on the medical 
evidence of record, the RO recharacterized the veteran's 
previously service-connected amnestic disorder as PTSD, in 
the process increasing the assigned disability rating from 30 
percent to 
50 percent.  

Extensive psychological testing of the veteran was conducted 
in November 2002.  After performing such testing, the 
examiner concluded that the veteran's cognitive impairment 
was the product of psychiatric, as opposed to organic, 
causes.  The examiner opined that due to a variety of 
stressful life experiences, especially the stress of working 
with explosives as an explosive ordinance disposal 
technician, the veteran began "mentally escaping" and 
"subconsciously began to forget, or repress information that 
would allow him to continue in this line of work.  However, 
repression is a rough and global defense, so in addition to 
forgetting work-related information, [the veteran] also loses 
track of daily details and information that was [sic] 
positive and important to him."  

Overall, the examiner concluded that the veteran's 
"perceived cognitive deficits are not likely associated with 
a neurological dementia.  Therefore, although [the veteran's] 
perceived difficulties with memory are certainly real, . . . 
they are not likely caused by organic brain damage.  They are 
more likely than not caused by a psychological process."  

An additional VA examination conducted in February 2003 
yielded findings similar to those found in the November 2002 
examination.  The examiner specifically noted that the 
cognitive problems described by the veteran were those 
typically seen in the setting of distraction or depression.  
The examiner further noted that the veteran "does not 
currently appear to have any sequelae specifically related to 
his closed head injury [in service]." 

A VA examination conducted in October 1995 and treatment 
records from the veteran's private counselor, L.R., also 
reflect diagnoses of multiple psychiatric disabilities 
including an adjustment disorder, panic disorder, and PTSD.  
While these clinicians chronicled the veteran's various 
psychiatric problems, neither pointed to the veteran's in-
service head injury as a potential source of impairment. 

As a result of the Board's January 2005 remand, additional VA 
examinations were conducted by a psychologist and a 
psychiatrist in February and March 2005.  After conducting a 
battery of testing, the VA psychologist concluded that the 
veteran suffered from PTSD.  She further opined that "it is 
more likely than not that his memory problems are caused by 
psychiatric difficulties, (e.g. PTSD) rather than 
physiological factors (e.g. chemical exposure or head 
injury)."  Psychiatric examination yielded identical 
findings.  The VA psychiatrist noted that he does "not 
believe that [the veteran] has a specific head injury or 
memory difficulties related to . . . head trauma.  Instead, I 
believe that he has posttraumatic stress disorder and that 
the posttraumatic stress disorder itself is responsible for 
his intermittent concentration and memory difficulties." 

In summary, each physician, psychiatrist, or psychologist who 
has weighed in on the issue has ascribed the veteran's 
perceived cognitive decline to his psychiatric disabilities 
(primarily PTSD) as opposed to residuals of his 1991 in-
service head injury.  Several clinicians specifically 
indicated that no sequelae from the 1991 head injury are 
present.  No contradictory medical opinion is of record.

The Board has considered the recent arguments by the 
veteran's representative in her March 2006 Informal Hearing 
Presentation to the effect that the VA psychiatrist and 
psychologist who conducted the February and March 2005 VA 
examinations were not qualified to render an opinion 
regarding head injury residuals because they are not 
neurologists.  The Board rejects such argument.  The VA 
psychiatrist and psychologist who conducted these 
examinations hold the degrees of medical doctor and doctor of 
philosophy in psychology, respectively.  Both rendered their 
opinions after thoroughly reviewing the claims file and 
conducting a psychiatric examination and/or a battery of 
psychological testing.  It is difficult to imagine more 
qualified professionals regarding the issue of mental illness 
and its effects.  

Significantly, the veteran's representative provided no 
cogent reasons as to why a neurologist would be more 
qualified to respond to the questions posed in this case that 
a psychologist and psychiatrist.  Although these clinicians 
did not endorse the etiological theory preferred by the 
veteran's representative, this does not render their opinions 
inadequate or invalid.  The Board finds each opinion to be 
highly probative regarding the etiology of the veteran's 
cognitive difficulties.  See Black v. Brown, 10 Vet. App. 
297, 284 (1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].  

To the extent that the veteran's representative and the 
veteran himself have indicated that his cognitive impairment 
and memory loss is related to his in-service head injury, it 
is well settled that as lay persons without medical training 
they are not qualified to render medical opinions regarding 
matters such as determinations of etiology, which call for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2005) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's statements, and those of his 
representative, regarding the existence of head injury 
residuals are accordingly lacking in probative value.

The Board additionally observes that the veteran has not 
contended that any head injury residuals exist, aside from 
the claimed cognitive deficits,.  Moreover, the record does 
not reveal the presence of any other symptomatology which 
arguably be ascribed to an in-service head injury. 

In short, the competent medical evidence of record does not 
demonstrate any current residuals of the veteran's in-service 
head injury.  Although memory loss and other cognitive 
deficits are present, as explained in detail above such have 
been ascribed by the medical evidence of record to 
psychiatric, as opposed to organic, causes.  Service 
connection is in effect for PTSD (formerly amnestic 
disorder), with a 50 percent disability rating assigned.  The 
veteran is therefore being compensated for this 
symptomatology.  The presence of head trauma residuals, 
however, has not been established and the benefit sought on 
appeal is accordingly denied.

The first Hickson element has therefore not been met, and the 
veteran's claim fails on this basis alone.


ORDER

Service connection for residuals of a head injury is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


